


110 HRES 1455 IH: Commemorating the 25th anniversary of the

U.S. House of Representatives
2008-09-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 1455
		IN THE HOUSE OF REPRESENTATIVES
		
			September 17, 2008
			Mr. LaHood (for
			 himself, Mr. Rahall,
			 Mr. Dreier,
			 Mr. Boustany, and
			 Mr. Issa) submitted the following
			 resolution; which was referred to the Committee on Armed Services
		
		RESOLUTION
		Commemorating the 25th anniversary of the
		  terrorist bombing of the United States Marine Corps barracks in Beirut,
		  Lebanon.
	
	
		Whereas October 23, 2008 marks the 25th anniversary of the
			 terrorist bombing on October 23, 1983;
		Whereas 241 members of the Armed Forces of the United
			 States, including 220 members of the United States Marine Corps, were
			 killed;
		Whereas, on October 24, 1983, the House of Representatives
			 agreed to House Resolution 345, Ninety-eighth Congress, honoring the memory of
			 those who lost their lives in Beirut;
		Whereas the terrorist bombing was the deadliest day for
			 the United States Marine Corps since World War II, when the United States
			 Marine Corps fought to secure Iwo Jima;
		Whereas the October 23, 1983 attack came in the wake of a
			 multinational intervention striving to restore order and peace in a war-torn
			 Lebanon;
		Whereas the terrorist bombing was preceded by an April 18,
			 1983 terrorist attack involving a car bomb that struck the United States
			 Embassy in Beirut, Lebanon, wounding more than 100 people and killing 86
			 people, including 17 Americans, 32 Lebanese embassy employees, and 14 embassy
			 visitors and bystanders;
		Whereas, on September 20, 1984, a bombing of the United
			 States Embassy annex in Beirut killed over 20 people;
		Whereas Hezbollah reportedly assisted or was complicit in
			 the abduction, torture, and murder of United States hostages from 1984 to 1991,
			 including Army officer William F. Buckley, the CIA station chief in Beirut, who
			 was abducted by Hezbollah in 1984 and who died in captivity, and William
			 Higgins, a colonel in the United States Marine Corps and commander of the
			 United Nations peacekeeping mission in Lebanon, who was seized by Hezbollah in
			 1988, tortured, and eventually hanged;
		Whereas Navy diver Robert Stethem was brutally beaten by
			 terrorists before being shot to death during the 1985 Hezbollah hijacking of
			 TWA Flight 847;
		Whereas the families of those brave members of the United
			 States Marine Corps continue to mourn the loss of their loved ones who lost
			 their lives during the terrorist bombing;
		Whereas terrorism remains a threat to the international
			 community; and
		Whereas young men and women in the Armed Forces of the
			 United States continue to preserve freedom by fighting terrorism around the
			 world: Now, therefore, be it
		
	
		That the House of Representatives, in
			 commemoration of the terrorist bombing of the United States Marine Corps
			 barracks in Beirut, Lebanon—
			(1)recalls with
			 sadness, the October 23, 1983 terrorist bombing in Beirut;
			(2)extends its prayers
			 and sympathies to the families of the 241 members of the Armed Forces of the
			 United States who died and others who were wounded in the bombing;
			(3)calls upon all people of the United States
			 to remember the members of the Armed Forces of the United States’ bravery and
			 service to their country; and
			(4)honors the dedication and courage of all
			 members of the Armed Forces of the United States, including members of reserve
			 components, who have made the ultimate sacrifice for the United States.
			
